Lyoít, J.
This is an appeal from an order of the circuit court denying a motion to dismiss the action, for want of prosecution. The order is not appealable. It was so held by this court in Waldo v. Rice, 18 Wis., 404. That decision is conclusive of this case, and it is unnecessary to consider the merits of the order. When a question of this kind, or any other question of mere practice or procedure has once been determined by this court, such determination will be adhered to unless very weighty reasons exist for changing the rule. We find no such reasons here. Indeed, we are well satisfied that Waldo v. Rice wasoorrectly decided.
By the Court. — The appeal is dismissed.